In a proceeding to compel the executors of a decedent to render and settle their account, the United States of America appeals from a decree of the Surrogate’s Court, Kings County, entered June 22, 1964 upon reargument, which, inter alia, dismissed the petition. Decree reversed, without costs, and, on the grounds stated in Matter of Feinberg (24 A D 2d 1, revg. 40 Misc 2d 1013), the petition is granted and the respondents are directed to render their account for settlement. The time of the respondents to render their account is extended until 90 days after entry of the order hereon. Christ, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.